IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GLUE WILKINS,                             : No. 814 MAL 2014
                                          :
                    Petitioner            :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DORINA VARNER, CHIEF GRIEVANCE            :
OFFICER, PA. DEPT. OF                     :
CORRECTIONS,                              :
                                          :
                    Respondents           :


                                       ORDER


PER CURIAM

      AND NOW, this 17th day of February, 2015, the Applications for Leave to File

Post-Submission and the Petition for Allowance of Appeal are hereby DENIED. The

Application for Leave to File Original Process is GRANTED.        The Application for

Exercise of King's Bench Power or Extraordinary Jurisdiction is DENIED.